EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Max Moskowitz on 19 July 2021.

The application has been amended as follows: 

The last two lines of claim 1 are amended as follows:
there is no filament [[of]] in said plurality of rod-like lamps at the four corners of said rectangular light source region.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The subject matter of previous dependent claim 6, now incorporated into claim 1, recited that “there is no filament of said plurality of rod-like lamps at four corners of said rectangular light source region.” As pointed out in the Office action, Abe et al. (US Pub. 2016/0262207) disclosed this feature as understood strictly and literally: there was indeed no filament that the very corners as suggested by fig. 7. This could not be otherwise, as there were no lamps at the very corners either. However, based on Applicant’s arguments, the Office could see that Applicant was suggesting that the absence of the filament was in the lamps, and that indeed Abe had the opposite feature.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOHN J NORTON/Examiner, Art Unit 3761